Curia.

The proceedings of the Common Pleas were altogether irregular. The statute prescribes what security shall be given to ensure a hearing; and that when the Court of Common Pleas become possessed of the cause, they shall, upon application of either party, and by rules adapted to the case, cause the parties to proceed, with all reasonable diligence, to the hearing of the cause. They cannot require additional security beyond that prescribed in the statute. Suppse a defendant gives bail, who justify.: These bail become insolvent before trial : Was it ever heard or *579thought of, that the Court may require him to give additional bail, upon penalty of being refused a hearing for his non-compliance ? To allow of this proceeding would be perverting the plain intent and purpose of the statute, to which the Common Pleas must be confined.
Rule for a peremptory mandamus.